
	
		VI
		111th CONGRESS
		1st Session
		S. 544
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Enzi (for himself
			 and Mr. Barrasso) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ashley Ross Fuller.
	
	
		1.Permanent resident status for
			 Ashley Ross Fuller
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Ashley Ross Fuller shall be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment of status
			 to lawful permanent resident.
			(b)Adjustment of
			 statusIf Ashley Ross Fuller enters the United States before the
			 filing deadline specified in subsection (c), he shall be considered to have
			 entered and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255)
			 as of the date of the enactment of this Act.
			(c)Waiver of
			 grounds for ineligibility for admission and removal
				(1)In
			 generalExcept as provided in paragraph (2), and notwithstanding
			 sections 212(a) and 237(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a) and 1227(a)), Ashley Ross Fuller
			 may not be considered to be within a class of aliens ineligible to be admitted
			 to the United States, or a class of deportable aliens, at any time on or after
			 the date of the enactment of this Act on any ground reflected in the records of
			 the Immigration and Naturalization Service of the Department of Justice, or the
			 Visa Office of the Department of State, on the date of the enactment of this
			 Act.
				(2)ExceptionsThe
			 waiver provided under paragraph (1) shall not apply to any ground for
			 ineligibility for admission, or any ground for removal, described in section
			 212(a)(3), or paragraph (2)(D) or (4) of section 237(a), of the
			 Immigration and Nationality
			 Act.
				(d)Deadline for
			 application and payment of feesSubsections (a), (b), and (c)
			 shall apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(e)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Ashley Ross Fuller,
			 the Secretary of State shall instruct the proper officer to reduce by 1, during
			 the current or next following fiscal year, the total number of immigrant visas
			 that are made available to natives of the country of the alien’s birth under
			 section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the alien’s birth under section 202(e) of such Act (8
			 U.S.C. 1152(e)).
			
